Title: To John Adams from Rachel Cunningham, 8 June 1807
From: Cunningham, Rachel
To: Adams, John

Sir
                            8: June 1807 Morisania
                        
tho a stranger I take the Liberty of addressing you on a subject that very much Interests me, & I hope will you—I have become acquainted with a Miss Francis Adams the Daughter of Mr. Jno. Adams, who Married a Sister of Ebenz. Oliver Esqr. of Boston—Dr. Rand—married (I believe) another Sister—this Dear Girl, is Young, & Beautiful—& a Relation of your own—She had a Brother who made a very foolish connection in New York—& with whom Francis, lived till Death—deprived her of Him & another Brother—within a short, period of time—when Jno. Died she was left at the Mercy of His Widow—who resides with her Mother, a Dutch, Woman &, Francis finding she must assist Herself—went with a fortitude, and Magnanimity, that does her Honor, & learn’d the Mantuamaking business at which She has worked ever since, in a few of the best Families in N.Y. She Boards with a distant Relation of mine—the Daughter of a Respectable Mercht. She has a Sister—Shame on her—that is Married to a Wholesale Iron Monger in New-York; with which Sister she cannot live, with any kind of pleasure—
I have taken particular pains, to ascertain whether Frances, is in any way unworthy the notice of Her Relations—& the Scrutiny, turns out to her advantage—I love her, as my Daughter—if her friends dont wish to protect her—under their own Roof— Surely You, can make Interest—with them to allow her enough to make her Independent of Mantuamaking—she is an Elegant Girl that would Grace any circle, however brilliant—
I need not observe; to a Man of the World as you are, the Danger She runs—alone, and unprotected—Just grown up—with Beauty, & every thing that can make her a Desirable object to the Unprincipled— of your Sex—want of fortune will be a bar to her Marrying—& the situation She is in precludes her from any hope of matching with her eaquals, shall I make any further appology, for giving you this trouble? no—I will not pay so poor a compliment to your feelings—She does not know of this application, her proud spirit, would revolt at it—I beg a speedy answer—I am at present on a Visit—at the Seat of Govn. Morris Esqr. where I shall remain a fortnight—She was unwell—& I have had her with me, till she was quite recovered I Saw her Safe home yesterday—& return’d in the Ev’ning—
I am Sir with the / Greatest, Respect— / Your Humbl. Servt.

Rachel CunninghamP. S. I dont wish that this application Should be made known to any one but her Relations—no one here knows that She is obliged to get her living I carefully hid, that—as I all along—hoped, this Letter would effect, her Employment from that Slav   has a Mother  .
